UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
UNITED STATES OF AMERICA ;
ORDER
- ¥. =
RANDY HIGHTOWER, : 07 Cr. 1111 JSR)
Defendant. :
rr x

WHEREAS, a hearing has been set by this Court for May 24, 2021, concerning reported
violations of the conditions of supervised release by the defendant, Randy Hightower;

AND WHEREAS, the Government has requested access to the case file maintained by the
U.S. Probation Office for this District for the defendant, Randy Hightower, including records of
drug testing, so as to prepare for the conference and to comply with the Government’s obligations
pursuant to the Federal Rules of Criminal Procedure; United States v. Giglio, 405 U.S, 763 (1972),
and its progeny; and Title 18, United States Code, Section 3500;

IT IS HEREBY ORDERED that the U.S. Probation Office for this District provide a copy
of the case file maintained for the defendant, Randy Hightower to Assistant United States Attorney
Justin V. Rodriguez for his review.

SO ORDERED:

Dated: May [<2 , 2021
New York, New York

YL RAGS

THE HONORABLE SEES. RAKOFF
United States District Judge

 
